Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 2 to Registration Statement No. 333-191014 on Form S-3 of our reports dated March 8, 2013, relating to the consolidated financial statements of America First Tax Exempt Investors, L.P. and subsidiaries (the “Company”), and the effectiveness of the Company’s internal control over financial reporting (which reports (1) express an unqualified opinion on the consolidated financial statements and includes an explanatory paragraph regarding management’s estimates for investments without readily determinable fair value and (2) express an unqualified opinion on internal control over financial reporting), appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2012, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Omaha, Nebraska November 13, 2013
